Title: To James Madison from James Maury, 1 March 1794
From: Maury, James
To: Madison, James


Dear Sir,
Liverpool 1 Mar 1794
I had this pleasure the 8 November. All your Sales being now closed, I lay them before you. The 3 stemed Hhds were treated in the Manner I had several Times recommended; & I am well pleased to see they have answered my Expectations.
For the News I beg to refer you to the papers wch. will be delivered to you by this opportunity. Notwithstanding the immense warlike preparations, I stil[l] flatter myself peace is not remote. I am with true Esteem dr Sir yr obliged friend & St
James Maury



⅌
Venus
4 hhds
39.10—


Jessie
1. do
6.14.3


Maria
3. do
 61.14.1




107.18.4



